THE THIRTEENTH COURT OF APPEALS

                                       13-17-00178-CV


                                     Constance Anthony
                                            v.
                                      Seaside Rentals


                                   On Appeal from the
                   County Court at Law No. 5 of Nueces County, Texas
                          Trial Cause No. 2017-CCV-60418-5


                                         JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant, Constance

Anthony, filed an affidavit of inability to pay costs.

       We further order this decision certified below for observance.

January 24, 2019